People v Johnson (2017 NY Slip Op 02817)





People v Johnson


2017 NY Slip Op 02817


Decided on April 12, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 12, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
SHERI S. ROMAN
SYLVIA O. HINDS-RADIX
BETSY BARROS, JJ.


1997-05961
 (Ind. No. 96-00744)

[*1]The People of the State of New York, respondent, 
vRonald Johnson, appellant.


Ronald Johnson, Napanoch, NY, appellant pro se.
Anthony A. Scarpino, Jr., District Attorney, White Plains, NY (Hae Jin Liu, Laurie G. Sapakoff, and Steven A. Bender of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated July 1, 2002 (People v Johnson, 296 AD2d 422), affirming a judgment of the County Court, Westchester County, rendered May 21, 1997.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
DILLON, J.P., ROMAN, HINDS-RADIX and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court